Citation Nr: 1431219	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for inadequate personality and/or schizophrenia, claimed as a nervous disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bronchial asthma.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, type 2.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection for angina pectoris, claimed as a heart disorder, to include as due to exposure to herbicides.

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to service connection for heartburn.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training in the Army Reserves, including a period of ACDUTRA from June 7, 1973 to July 2, 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for heartburn is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for inadequate personality and/or schizophrenia, claimed as a nervous disorder, was denied in a May 2008 rating decision, and the Veteran did not perfect an appeal.

2.  The evidence submitted since the May 2008 rating decision, pertinent to the claim for service connection for inadequate personality and/or schizophrenia, claimed as a nervous disorder, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A claim for service connection for bronchial asthma was denied in a May 2008 rating decision, and the Veteran did not perfect an appeal.
 
4.  The evidence submitted since the May 2008 rating decision, pertinent to the claim for service connection for bronchial asthma, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  A claim for service connection for a skin disorder was denied in a May 2008 rating decision and the Veteran did not perfect an appeal.
 
6.  The evidence submitted since the May 2008 rating decision, pertinent to the claim for service connection for a skin disorder, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

7.  A claim for service connection for diabetes mellitus, type 2, was denied in a May 2008 rating decision and the Veteran did not perfect an appeal.
 
8.  The evidence submitted since the May 2008 rating decision, pertinent to the claim for service connection for diabetes mellitus, type 2, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

9.  A claim for service connection for peripheral neuropathy of the bilateral lower extremities was denied in a May 2008 rating decision and the Veteran did not perfect an appeal.
 
10.  The evidence submitted since the May 2008 rating decision, pertinent to the claim for service connection for peripheral neuropathy of the bilateral lower extremities, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

11.  The Veteran's angina pectoris, claimed as a heart disorder, to include as due to exposure to herbicides, is not causally or etiologically due to service, and may not be presumed to have been incurred in service.

12.  The Veteran's hypertension, to include as due to exposure to herbicides, is not causally or etiologically due to service, and may not be presumed to have been incurred in service.

13.  The Veteran has no service-connected disabilities and therefore does not meet the requisite schedular percentages of at least one disability ratable at 40 percent or more with additional disability to bring the combined rating to 70 percent or more.




	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for a nervous disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).
 
2.  Evidence received since the May 2008 rating decision is not new and material, and the Veteran's claim for service connection for an inadequate personality and/or schizophrenia, claimed as a nervous disorder, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The May 2008 rating decision that denied service connection for bronchial asthma is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).
 
4.  Evidence received since the May 2008 rating decision is not new and material, and the Veteran's claim for service connection for bronchial asthma is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).
 
5.  The May 2008 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).
 
6.  Evidence received since the May 2008 rating decision is not new and material, and the Veteran's claim for service connection for a skin disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The May 2008 rating decision that denied service connection for diabetes mellitus, type 2, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).
 
8.  Evidence received since the May 2008 rating decision is not new and material, and the Veteran's claim for service connection for diabetes mellitus, type 2, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

9.  The May 2008 rating decision that denied service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).
 
10.  Evidence received since the May 2008 rating decision is not new and material, and the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

11.  Entitlement to service connection for angina pectoris, claimed as a heart disorder, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

12.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

13.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2010 and April 2010 that fully addressed all notice elements and were sent prior to the initial regional office decision in this matter.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence as well as the criteria for establishing a disability rating and effective date of award.  The content of these notices complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors to consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, Social Security records, private treatment records, and service treatment records.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file, which was also reviewed.

The Veteran was not afforded a VA examination for the claimed heart disorder and hypertension because while there is evidence of current diagnoses, there is no credible evidence establishing the disorders manifested during service or in applicable presumption periods, and there is no indication that the disorders or symptoms may be associated with the Veteran's service or with another service-connected disability.  Therefore, VA medical examinations are not required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).





	(CONTINUED ON NEXT PAGE)


II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for Inadequate Personality and/or Schizophrenia, Claimed as Nervous Disorder, Bronchial Asthma, a Skin Disorder, Diabetes Mellitus, Type 2, and Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran seeks to reopen his claims for entitlement to service connection for inadequate personality and/or schizophrenia, claimed as a nervous disorder, bronchial asthma, a skin disorder, diabetes mellitus, type 2, and peripheral neuropathy of the bilateral lower extremities.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that claims for entitlement to service connection for a nervous disorder, bronchial asthma, a skin disorder, diabetes mellitus, type 2, and peripheral neuropathy of the bilateral lower extremities were denied by a May 2008 rating decision.  The Veteran was notified of his right to appeal that decision in May 2008.  The Veteran did not file a timely notice of disagreement with that rating decision and accordingly, the May 2008 rating decision became final when the Veteran did not perfect his appeal within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claims may only be opened if new and material evidence is submitted.

A.  Nervous Disorder

In this instance, since the May 2008 rating decision denied the claim on the basis that the evidence did not establish that a nervous disorder was incurred in or aggravated during service, the Board finds that new and material evidence would consist of evidence linking the Veteran's current psychiatric disorder to service.

Evidence received since the May 2008 decision consists of numerous medical records and documents.  Although the Veteran has several diagnoses of a psychiatric disorder currently, there is no evidence indicating that his disorders are causally or etiologically due to service. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's current psychiatric disorders are linked to service.  

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from a nervous disorder that is causally or etiologically due to service, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

B.  Bronchial Asthma

In this instance, since the May 2008 rating decision denied the claim on the basis that the evidence did not establish that the Veteran had a current diagnosis of bronchial asthma, the Board finds that new and material evidence would consist of evidence indicating the Veteran has a current diagnosis of bronchial asthma.

Evidence received since the May 2008 decision consists of numerous medical records and documents.  Although the Veteran has multiple physical disorders, there is no evidence indicating that he has a current diagnosis of bronchial asthma.

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran has a current diagnosis of bronchial asthma.

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from bronchial asthma and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

C.  Skin Disorder

In this instance, since the May 2008 rating decision denied the claim on the basis that the evidence did not establish that the diagnosed skin disorder, tinea pedis, was incurred in or aggravated during service, the Board finds that new and material evidence would consist of evidence linking the Veteran's tinea pedis to service.

Evidence received since the May 2008 decision consists of numerous medical records and documents.  Although the Veteran has a diagnosis of tinea pedis, there is no evidence indicating that his disorder is causally or etiologically due to service. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's current disorder is linked to service.  

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from a skin disorder that is causally or etiologically due to service, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

D.  Diabetes Mellitus, Type 2

In this instance, since the May 2008 rating decision denied the claim on the basis that the evidence did not establish that the Veteran has a current diagnosis of diabetes mellitus, type 2, the Board finds that new and material evidence would consist of evidence indicating that the Veteran has a diagnosis of diabetes mellitus, type 2.

Evidence received since the May 2008 decision consists of numerous medical records and documents.  Although the Veteran has several physical and psychiatric diagnoses currently, there is no evidence indicating that he has been diagnosed with diabetes mellitus, type 2.

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran is diagnosed with diabetes mellitus, type 2. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from diabetes mellitus, type 2, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

E.  Peripheral Neuropathy of the Bilateral Lower Extremities

In this instance, since the May 2008 rating decision denied the claim on the basis that the evidence did not establish that the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities, the Board finds that new and material evidence would consist of evidence that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities.

Evidence received since the May 2008 decision consists of numerous medical records and documents.  Although the Veteran has several diagnoses currently, there is no evidence indicating that he has been diagnosed with peripheral neuropathy of the bilateral lower extremities. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran has been diagnosed with his claimed disorder.

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from peripheral neuropathy of the bilateral lower extremities, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

III.  Service Connection Claims

The Veteran seeks entitlement to service connection for angina pectoris, claimed as a heart disorder, and hypertension, to include as due to exposure to herbicides.

Applicable Laws

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Importantly, the Veteran must have served 90 days or more during a war period or after December 31, 1946, for the diseases listed in 38 C.F.R. § 3.309(a) to be presumptively service-connected.  The requirement of 90 days service means active, continuous service within or extending into or beyond a war period, or which began before and extended beyond December 31, 1946, or began after that date.  

Any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in 3.309(c) and (e).

Here, the Veteran did not serve 90 days or more, and therefore, service connection cannot be granted on a presumptive basis for his heart disorder or hypertension as a chronic disorder.

If exposed to an herbicide agent during active military, naval, or air service, the Veteran shall be service-connected for the following disorders, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Facts

The Veteran's service records were reviewed.  His June 1973 enlistment examination did not indicate any pertinent abnormalities.  

There were no complaints, treatment or diagnosis of a heart disorder or hypertension during service.  

His separation examination from June 1973 did not indicate any heart abnormalities or hypertension.

The Veteran's post-service records were reviewed:

1.  Angina Pectoris, Claimed as Heart Disorder

A VA outpatient record from August 2001 indicates that a persantine/thallium test was positive for myocardial ischemia.  The Veteran was diagnosed with angina pectoris/ischemic heart disease.

2.  Hypertension

An Active Problem List from a VA outpatient center in March 2009 indicated the Veteran had been diagnosed with essential hypertension.  

Analysis

At the outset, the Board must note that the Veteran's claimed angina pectoris/ischemic heart disorder is listed in 38 C.F.R. § 3.309(e) as a presumptive disease.  However, the Veteran had no foreign or sea service.  See DD-214.  Therefore, the Veteran is not entitled to the presumption that his heart disorder was incurred in or aggravated by service on the basis of exposure to herbicides during service.  

Furthermore, hypertension is not listed as a presumptive disease based on exposure to herbicides during service.  Therefore, service connection cannot be granted for hypertension on a presumptive basis.

The Veteran's lay statements in support of his claims have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, involving a heart disorder and hypertension, fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

To date, there is no medical evidence demonstrating causal relationships between the Veteran's time in service and his currently diagnosed heart disorder and hypertension.

Because of the absence of a medical nexus, the Board finds that the evidence is against a grant of service connection for these disorders.  Although there are current diagnoses of both of these disorders, importantly, they were not diagnosed during service.  The evidence of record fails to demonstrate that the Veteran had symptoms, was diagnosed or treated for either of these claimed disorders during service or that any current residuals can be related to his time in service. 

In summary, although the Veteran has current diagnoses, the weight of the evidence reflects that the Veteran did not develop the claimed disorders during service.  There were no symptoms or diagnoses of any of these disorders during service.  Furthermore, there are no medical opinions of record that link the Veteran's current diagnoses to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for chronic disability, or as due to exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(3), 3.309.  Also, there is no evidence of continuity of symptomatology as the disorders were not specifically noted in service and they were not noted in post-service treatment records until many years after service. 

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a heart disorder and hypertension.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals are denied.

IV.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability. 

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

The Veteran is not service connected for any disabilities.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (C&P), for extra-schedular consideration all cases of Veterans, who are unemployable due to service- connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

Although the Board is precluded from initially assigning an extra-schedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Here, however, as stated previously, the Veteran is not yet service connected for any disability.  Therefore, the evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Thus, considering all evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran is not precluded from working due to service-connected disabilities and the Veteran's claim for TDIU must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for inadequate personality and/or schizophrenia, claimed as a nervous disorder, is denied. 

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for bronchial asthma is denied. 

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for a skin disorder is denied. 

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for diabetes mellitus, type 2, is denied. 

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for angina pectoris, claimed as a heart disorder, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.

Entitlement to TDIU is denied.



REMAND

The Veteran seeks entitlement to service connection for heartburn.  

In May 2010, the RO issued a rating decision that denied entitlement to service connection for heartburn.  In May 2010, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) was issued in December 2010, but did not include the issue of entitlement to service connection for heartburn.  A statement of the case must be issued on this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a SOC with respect to the issue of entitlement to service connection for heartburn.
 
2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


